OPINION
By THE COURT.
We have read the entire record, carefully considered the assignments of error and questions discussed in briefs of counsel.
We are of the opinion that evidence as to skid marks was properly admitted and that there is sufficient evidence to support the judgment.'
We believe the trial court was correct in finding that the negligence of the defendant had wholly terminated at the timé the plaintiff got out of his automobile and walked around to the rear thereof and attempted to disengage the rear bumper of his automobile and the front bumper of the defendant’s automobile and in doing, so suffered injury to his finger; and that the negligence of the plaintiff was the proximate cause of his injury.
Judgment affirmed.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.